Citation Nr: 1514985	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-06 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of head injury.

2.  Entitlement to service connection for a scar of the forehead, claimed secondary to head injury.

3.  Entitlement to service connection for seizures, claimed secondary to head injury.


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active naval service from September 1947 to January 1952.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the RO in Columbia, South Carolina.

Although the Veteran requested a Board hearing, he withdrew his request in October 2013.  There are no subsequent hearing requests of record.  In March 2014, the Board remanded this appeal for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this claim in March 2014 in part to obtain verification of the Veteran's reported injury while aboard a US Navy vessel during the Korean War.  Although the RO was unsuccessful in obtaining muster rolls, as requested by the Board, additional service personnel records were obtained by the Veteran's Member of Congress.  These service personnel records do not document the particular injury reported by the Veteran; however, they indicate that the Veteran is authorized to wear the Korean Service Medal with one engagement star for his service from March 22, 1951 to October 3, 1951.  This period corresponds with his service aboard the USS Boxer (CV-21) (Essex Class Aircraft Carrier) as part of Carrier Air Group One Hundred One.  These records also indicate that the Boxer served in the area around Korea from March 3, 1951 to October 24, 1951.  

Engagement stars are apparently awarded on the basis of service aboard a U.S. Navy vessel which participated in an engagement with hostile forces; however, it has proven difficult to identify any specific authority for this treatment.  Prior Board decisions have treated engagement stars as indicative of service on a ship engaged in combat, generally without citation to specific authority.  Nevertheless, after-action reports available from official U.S. Navy resources reveal that the USS Boxer was engaged in combat operations off Korea during the period corresponding to the issuance of the engagement star.  In Falk v. West, 12 Vet. App. 402, 406 (1999), the United States Court of Appeals for Veterans' Claims stressed that, if a ship on which a veteran served was itself engaged in combat, then, such veteran must be considered to have engaged in combat by his presence aboard the ship.  Therefore, the Board accepts the Veteran's presence aboard the USS Boxer during its engagement in combat off Korea as verification of his engagement in combat with the enemy during this period.  

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).

The Veteran has reported that he fell from an aircraft while aboard the USS Boxer and struck his head on the deck.  According to the Veteran, he "was knocked out for a period of time and woke up on a stretcher being taken to sick bay."  They treated the wound to his head and sent him to his bunk to rest and recover.  He contends that he sustained a scar on the head and has experienced seizures since this incident.  

While the provisions of 38 U.S.C.A. § 1154(b) substantiate the Veteran's account of the injury, these provisions cannot link the claimed disorders etiologically to the in-service injury.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; they aid him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Here, the Board accepts the Veteran's account of his head injury in service.  The clinical evidence substantiates a current diagnosis of recurrent seizures.  The Veteran is competent to identify a scar on the forehead.  As the evidence also substantiates an injury to the head in service, the Board finds that a medical opinion is necessary to determine whether any claimed head injury residuals, to include scars and seizures, are etiologically related to the in-service head injury.  

Also, in the March 2014 remand, the Board noted that the Veteran's only reference to post-service treatment for seizures is "I am treated by Dr. Cayton at present."  The Board instructed that the Veteran should be asked to identify all post-service treatment for seizures and the RO should obtain any records for which identification and releases are provided.  The RO was instructed to include a memorandum in the claims file recording all attempts made to obtain identified records and all responses received.  While the RO attempted to complete the other remand instruction, it apparently made no effort to complete this instruction.  The Veteran was contacted by letter in December 2014 and January 2015; however, neither of these letters notified the Veteran that it was seeking treatment records or made any specific request to identify treatment records.  The Board notes that current records from Dr. Cayton are only current through August 2010.

The United States Court of Appeals for Veterans Claims has held that AOJ compliance with a remand is not discretionary, and that if the AOJ fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify and provide authorization to obtain records of all post-service treatment for seizures or other head injury residuals.  Include a memorandum in the claims file recording all attempts made to obtain identified records and all responses received.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his current head injury residuals.  The relevant documents in the claims file should be made available to the VA examiner.  If the Veteran is unable to report for the examination due to his health condition, obtain a medical opinion based on file review.  

While there are no service treatment records available, for purposes of the opinion, the Board accepts and acknowledges the Veteran's account of having sustained a head injury as: "I was knocked out for a period of time and woke up on a stretcher being taken to sick bay.  They treated the wound to my head and sent me to my bunk to rest and recover."   

The individual designated is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed seizures, forehead scar, or any other identified head injury residuals are causally or etiologically related to the Veteran's active service, to include the acknowledged head injury therein.  

3.  Readjudicate the remanded claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


